Webb, Judge.
Danny Joe Holloway was indicted for selling amobarbital and secobarbital in violation of the Drug Abuse Control Act (Code Ann. Ch. 79A-9). Holloway did not plead guilty but, for some reason, took the stand at trial and admitted his guilt in open court. Accordingly no reversible error appears with respect to the general grounds, the charge of the court or an unreported comment of the prosecuting attorney during the guilt phase of the trial. Pennington v. State, 117 Ga. App. 701, 704 (161 SE2d 327) and cases cited; Thaxton v. State, 89 Ga. App. 536 (80 SE2d 76); Robertson v. State, 95 Ga. App. 445, 447 (98 SE2d 199); Cauley v. State, 130 Ga. App. 278 (203 SE2d 239).

Judgment affirmed.


Bell, C. J., and Marshall, J., concur.